McCay, J.
The motion for a new trial was granted in the Court below, on the ground that the Court had erred in its charge to the jury in this: “That if Lemon authorized plaintiff, or his clerks, to let his daughter have from their store whatever she wanted, he made her his agent to contract, and he is bound by her acts, 'though she exceed what is actually necessary for her comfort.”
We think this charge, under the facts of this ease, was *232right. The defendants were not the keepers of Mr. Lemon’s conscience. He had, very unwisely, it is true, placed that in the hands of his daughter. Many parents do this, in spite of the wise counsels of wise men, and doubtless will continue ■to do it.
The law deals with facts, and if Mr. Lemon, either through folly or for a reason which at the time was an overpowering one, chose to give this young lady a free rein, it is for himself, and not the defendants, to bear the consequences. The articles were such as the defendant usually kept in his store, and such as, unfortunately, many parents permit their children to buy; and there is not, in our opinion, an item, on the account that she might not, under such authority, have bought.
It,was contended in argument that though the Court might have erred in granting a new trial on this ground, yet there were other grounds in the motion, and that the new trial ought to have been allowed on these grounds.
There is in the record no assignment of error in the overruling of these grounds by the Court, and this bill of exceptions must be confined to the points made in it. Code, section 4192.
Judgment reversed.